Citation Nr: 0941449	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, residual 
shrapnel wound to lumbosacral area, (hereinafter "back 
disability") for the period of the appeal prior to November 
20, 2008.  

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine, residual 
shrapnel wound to lumbosacral area, (hereinafter "back 
disability") for the period of the appeal as of November 20, 
2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Huntington, West Virginia.  The RO in 
Roanoke, Virginia issued the Veteran a September 2005 
statement of the case and supplemental statements of the case 
in June 2006, February 2008, June 2008, and July 2009.  The 
RO in Roanoke, Virginia retains jurisdiction of the Veteran's 
claim.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in July 2008; a transcript of that hearing is 
associated with the claims folder.

The issue before the Board today was remanded in October 2008 
for further evidentiary and procedural development.  As 
discussed below, the Board finds that there was substantial 
compliance with its remand.  Thus, it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran indicated at a November 2008 VA examination that 
he is no longer employable due to his service-connected back 
disability.  There is no indication that the RO subsequently 
adjudicated a claim for a total rating based on individual 
unemployability (TDIU).  This issue is not on appeal before 
the Board, therefore, the proper course of action is to REFER 
it to the RO for development and consideration.  



FINDINGS OF FACT

1.  Prior to November 20, 2008, the Veteran's back disability 
was manifested by subjective complaints of chronic low back 
pain and radicular symptoms of the bilateral lower 
extremities with objective medical evidence of forward 
flexion of the thoracolumbar spine limited to no less than 45 
degrees; there is no competent medical evidence of ankylosis 
of the thoracolumbar spine or the entire spine, associated 
neurological impairment, including erectile dysfunction, or 
incapacitating episodes.  

2.  As of November 20, 2008, the Veteran's back disability is 
manifested by subjective complaints of chronic low back pain 
and radicular symptoms of the bilateral lower extremities 
with objective medical evidence of forward flexion of the 
thoracolumbar spine limited to no less than 15 degrees; there 
is no competent medical evidence of ankylosis of the 
thoracolumbar spine or the entire spine, associated 
neurological impairment, including erectile dysfunction, or 
incapacitating episodes.  

3.  The competent evidence does not establish that the 
Veteran has radicular symptoms of the bilateral lower 
extremities, including weakness, numbness, and pain, that are 
associated with his service-connected back disability.  

4.  Throughout this appeal, the Veteran's residual shrapnel 
wound to the lumbosacral area, with damage to Muscle Group 
XX, is productive of no more than a moderately severe 
disability.  

5.  The evidence fails to show that the Veteran's disability 
picture represents an exceptional disability not contemplated 
by the schedular rating criteria.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, and no higher, 
for DDD of the lumbar spine, residual shrapnel wound to 
lumbosacral area, have been met for the period of the appeal 
dated prior to November 20, 2008.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1 to 4.14, 4.40, 4.45, 
4.56, 4.59, 4.71a, Diagnostic Code 5243, 4.73, Diagnostic 
Code 5320 (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for DDD of the lumbar spine, residual shrapnel wound to 
lumbosacral area, have not been met for the entirety of this 
appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1 to 4.14, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic 
Code 5243, 4.73, Diagnostic Code 5320 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A March 2008 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the aforementioned March 2008 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein, including the evidence and information 
necessary to establish a higher disability rating and an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  This letter also requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Although the March 2008 VCAA letter was not sent to the 
Veteran prior to the initial adjudication in February 2005, 
the Board finds that any potential prejudice caused by this 
timing defect was harmless error.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (U.S. Apr. 21, 2009).  In this regard, the 
notice provided to the Veteran in March 2008 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and June 2008 and July 2009 supplemental 
statements of the case were provided to the Veteran.  See 
Pelegrini, 18 Vet. App. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Finally, the Veteran was afforded multiple VA examinations 
during this appeal for the specific purpose of evaluating the 
current manifestations and severity of his residual shrapnel 
wound to lumbosacral area, including his service-connected 
DDD of the lumbar spine.  Although not all of these 
examinations were conducted with a review of the claims file, 
each of them reflect that the examiner took the principles of 
38 C.F.R. § 4.40 and 4.45 into account with respect to 
functional loss due to pain, weakness, fatigability, and 
incoordination, in evaluating the Veteran's back disability.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, in accordance with the Board's October 2008 
Remand, the most recent examination (dated in March 2009) 
reflects a review of all relevant evidence, including the 
service treatment records showing the initial shrapnel wound, 
past VA examination reports, lay evidence of record, and the 
Veteran's contemporaneous treatment records.  Moreover, the 
March 2009 examiner conducted examinations of all potentially 
affected systems, including orthopedic, muscular, skin, and 
nerve.  The examination report contains all relevant and 
pertinent findings and provides a rationale for its opinions.  
The Board therefore finds that the Veteran has been provided 
with an examination that is adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2008); Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  
See also Stegall v. West, 11 Vet. App. 268 (1998) (Board must 
ensure that there is substantial compliance with its remand 
directives).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
As such, in determining the degree of limitation of motion, 
the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See also DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Furthermore, it is the intention of the 
Rating Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Evaluation of the Back Disability Under Orthopedic Codes

The Veteran's back disability is currently rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  This diagnostic code pertains to 
intervertebral disc syndrome and provides that a 20 percent 
evaluation is for application when the disability in question 
is manifested by incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation is warranted when 
there is evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Finally, a 60 percent evaluation is 
warranted when there is evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An "incapacitating episode" is defined in the 
Rating Schedule as "a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
Id. at Note (1).  

The Board observes that the Veteran reported that he had 
experienced seven incapacitating episodes in the last year at 
his December 2007 VA examination.  Similarly, he indicated at 
a March 2009 VA orthopedic examination that he had 
experienced 192 incapacitating episodes in the last year.  
However, there is no assertion by the Veteran at either 
examination (nor at any other time during this appeal) that 
these self-reported episodes of bed rest were physician-
prescribed.  There is also nothing in the contemporaneous 
medical evidence of record which indicates that the Veteran 
has been prescribed bed rest in conjunction with any flareups 
of his service-connected back disability.  Absent competent 
evidence of "incapacitating episodes" which meet the 
definition found in the Rating Schedule, the Board finds that 
entitlement to a higher evaluation has not been shown under 
this rating criteria for any period of this appeal.  

In addition to rating intervertebral disc syndrome on the 
basis of incapacitating episodes, the Rating Schedule directs 
the Board to consider whether a higher evaluation is 
available under the General Rating Formula for Diseases and 
Injuries of the Spine (Spine Rating Formula).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2009).  The Spine 
Rating Formula provides that, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, warrants a 20 percent evaluation.  Forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
Finally, unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  Id.  

Relevant to the Spine Rating Formula, the Veteran 
demonstrated forward flexion limited by pain to no less than 
45 degrees prior to November 20, 2008.  No additional loss of 
motion due to other factors such as repetition, fatigability, 
incoordination, or weakness was demonstrated.  Furthermore, 
no ankylosis was present in any spinal segment.  As of 
November 20, 2008, the competent evidence of record indicates 
forward flexion limited by pain and repetition to no less 
than 15 degrees.  No additional loss of motion was found on 
any examination due to other factors and, again, there was no 
evidence of ankylosis in any spinal segment.  The Veteran's 
contemporaneous treatment records for this appeal do not 
contain any range of motion findings which show more limited 
motion than that described above.  There is also no competent 
evidence of ankylosis in the contemporaneous record.

The above range of motion results are consistent with the 
Veteran's currently assigned 20 and 40 percent disability 
evaluations.  See 38 C.F.R. §4.71a, Diagnostic Codes 5237 to 
5243.  In this regard, at no time prior to November 20, 2008, 
did the Veteran demonstrate flexion of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  See 
id.  Similarly, there is no competent evidence of any 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine at any time during 
this appeal.  See id.  Absent such evidence, the Board 
concludes that a preponderance of the evidence is against the 
assignment of an evaluation in excess of 20 percent prior to 
November 20, 2008, and in excess of 40 percent thereafter, 
under the Spine Rating Formula.  

The Board's inquiry, however, does not end here.  In this 
regard, consideration must be given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Additionally, the Spine Rating Formula provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  
With regards to the latter, the Veteran has complained of 
bilateral lower extremity weakness and numbness as well as 
pain radiating into his left buttock throughout this appeal.  
He has also reported erectile dysfunction which he attributes 
to his back disability.  

The first mention of erectile dysfunction in the record is 
the Veteran's December 2007 VA examination.  No etiological 
opinion was provided at that time, however the March 2009 VA 
examiner, following a review of the claims file and an 
examination of the Veteran, directly addressed the issue and 
determined that the Veteran's erectile dysfunction was most 
likely an age-related vascular problem, and therefore not 
associated with his service-connected degenerative disc 
disease or shrapnel wounds.  The Veteran, as a lay person, is 
not competent to state that his erectile dysfunction problems 
are related to his back disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And seeing as the Board 
is not free to substitute its own judgment for that of a 
competent medical professional, see Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), it finds that a preponderance of 
the evidence is against the assignment of a separate 
evaluation for erectile dysfunction.  

A July 2004 VA primary care note indicates that the Veteran 
subjectively complains of sciatica symptoms in his left 
buttock as well as numbness in his left lateral distal leg.  
See VA Primary Care Progress Note dated July 23, 2004.  
Despite patellar reflexes being present and equal, and 
straight leg raise testing being negative bilaterally at 
about 85 degrees, the examining physician diagnosed the 
Veteran with degenerative disc disease with sciatica.  See 
id.  The Veteran's remaining contemporaneous treatment 
records are silent for additional discussion regarding his 
complaints; however, a March 2005 MRI study revealed that 
there was no evidence of nerve root compression.  

In light of the absence of objective evidence of associated 
neurological impairment of the bilateral lower extremities, 
the VA requested that the Veteran's subjective complaints be 
evaluated at the October 2005, December 2007, December 2008, 
and March 2009 VA examinations.  With the exception of the 
December 2008 VA examination, whose results were deemed 
inconsistent by the VA examiner and further diagnosis and 
opinion deferred pending completion of an electromyography 
(EMG) study, all of these examination reports demonstrate 
normal motor, sensory, and reflex evaluations.  Furthermore, 
it was the October 2005 VA examiner's opinion that there was 
no objective evidence of neuromuscular involvement despite 
the Veteran's subjective symptoms.  The December 2007 VA 
examiner also did not diagnose any associated impairment of 
the lower extremities.  Finally, the March 2009 VA examiner 
opined that the Veteran's lower extremity weakness was not 
due to his service-connected back disability, including his 
in-service muscle injury.  This opinion was based upon the 
fact that the Veteran demonstrated normal neurosensory 
testing and a normal EMG study.  

The Board acknowledges that the Veteran is competent to 
report lower extremity radicular symptoms such as radiating 
pain, numbness, and weakness.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, as a lay person he is not 
competent to state that such symptoms constitute a 
neurological disability warranting a separate evaluation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board itself is prohibited from making 
conclusions based on its own medical judgment.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In the present case, the Veteran's subjective complaints have 
not been confirmed as neurological abnormality through 
objective and clinical testing.  As discussed above, VA 
examination throughout this appeal has failed to reveal any 
evidence of neurosensory impairment.  Furthermore, objective 
evidence, including an MRI study and EMG study were negative 
for any evidence of neurological involvement.  Finally, the 
March 2009 VA examiner expressly opined that his lower 
extremity weakness, in addition to not being a neurologic 
component of his orthopedic disability, was not related to 
any muscle injury to the lumbosacral area.  In light of such 
evidence, the Board concludes that a preponderance of the 
evidence is against the assignment of a separate evaluation 
for associated neurological impairment of the lower 
extremities.  

Evaluation of the Back Disability Under the Muscle Codes

The Board observes that the Veteran's back disability is 
associated with an in-service shell fragment wound and was 
previously rated as moderate pursuant to diagnostic criteria 
applicable to a muscle injury of the lumbar region.  See 
38 C.F.R. § 4.73, Diagnostic Code 5320 (2009).  Consideration 
of his back disability under this criteria is therefore 
appropriate.  

As an initial matter, the Court has held that disabilities 
may be rated separately without violating the prohibition 
against pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  A separate rating, however, 
must be based upon additional disability.  The evaluation of 
the same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  For example, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2009).  

With regards to the Veteran's current back disability, there 
is competent evidence of both muscle and orthopedic 
disabilities of the lumbosacral area.  However, as discussed 
in more detail below, the medical and lay evidence 
demonstrates that his service-connected DDD and muscle injury 
of the lumbosacral spine are manifested by symptoms of 
chronic pain, limited movement, muscle spasm, and weakness.  
The Board acknowledges that the October 2005 VA examiner 
expressly stated that such symptoms were not attributable to 
his muscle injury.  However, the remaining VA examination 
reports make no such distinction.  Therefore, resolving any 
doubt in the favor of the Veteran, the Board will attribute 
this symptomatology to his muscle disability in addition to 
his orthopedic disability.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  See also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability).  

Seeing as the Veteran's orthopedic and muscle disabilities 
are manifested by the same symptomatology, rather than 
separate and distinct symptoms affecting different functions 
of the lumbar spine, the Board finds that he may not be 
assigned separate ratings for his muscle and orthopedic 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (the critical element permitting the assignment of 
multiple ratings under several diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition).  Practically, this means that the Board 
will only consider whether the Veteran is entitled to a 
higher evaluation (and not a separate evaluation) under the 
rating criteria pertaining to muscle disabilities. 

38 C.F.R. § 4.56 (2009), governs the evaluation of muscle 
disabilities.  Specifically, (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5320 pertains to impairment of Muscle Group 
(MG) XX, which is the lumbar region of the spinal muscles.  
The function of this muscle group is postural support of the 
body, as well as extension and lateral movements of the 
spine.  38 C.F.R. § 4.73, Diagnostic Code 5320 (2009).  Under 
Diagnostic Code 5320, a slight injury warrants a 
noncompensable (zero percent) evaluation, a moderate injury 
warrants a 20 percent evaluation, a moderately severe injury 
warrants a 40 percent evaluation, and a severe injury 
warrants a 60 percent evaluation.  Id.  

The Veteran's service treatment records demonstrate that his 
lower lumbar area was struck by shell fragments on March 31, 
1970.  He suffered a penetrating wound of the lower lumbar 
area which was immediately debrided, though metallic 
fragments remained in his lumbar area and the wound was not 
closed for five days.  He was eventually discharged from the 
hospital on April 10, 1970, to light duty.  He was 
subsequently discharged from service in January 1971.  

In a November 1982 rating decision, service connection was 
granted for residuals of shrapnel wound of the lumbosacral 
back area.  He was assigned a noncompensable (zero percent) 
evaluation effective July 28, 1982, pursuant to Diagnostic 
Code 7805, which applies to scarring.  At such time he 
complained of pain and weakness in his lower back area which 
occurred after he lifted heavy objects.  See VA Examination 
Report dated in September 1982.  There was evidence of a 
large 1 x 1 centimeter (cm) scar on his back.  X-rays showed 
a small metallic fragment superimposed over the right L-5 
transverse process.  Objective examination revealed a normal 
gait, normal range of motion in the hips, and some mild pain 
on straight leg raise testing.  

Thereafter, the Veteran was examined in December 1995.  No 
specific lumbar complaints were noted, but he did report 
numbness in his left leg as well as pain in both legs with 
prolonged standing.  Neurological evaluation was negative, 
but there was evidence of moderately sized varicosities of 
the bilateral lower extremities.  With regards to the 
lumbosacral area, the Veteran demonstrated essentially normal 
range of motion in his thoracolumbar spine with x-ray 
evidence of mild degenerative changes.  A 1 x 2 cm 
hyperpigmented scar was noted to be present over the right L3 
area.  The examiner diagnosed the Veteran with venous stasis 
of the legs; this disability was not noted to be associated 
with his lumbar muscle injury.  

In a March 1996 rating decision, the RO increased the 
Veteran's evaluation from noncompensable to 10 percent under 
Diagnostic Code 5320.  This 10 percent evaluation was 
assigned on the basis of evidence which was indicative of a 
moderate injury to MG XX.  

The Veteran was again examined by the VA in December 1999 
where he complained of continuous pain and occasional 
stiffness in his lower lumbar spine at L3 and L5/S1.  The 
Veteran noted that he experienced flareups related to 
weather, increased activity, and prolonged standing and 
sitting.  He also complained of weakness in his legs.  
Examination revealed a mild loss of lordosis, muscle spasm at 
L3 and L5, reduced range of motion, and a mildly antalgic 
gait; neurological examination was intact.  Two scars, 
measuring 1 x 2 cm and 1 x 1 cm, were noted to be residual 
shrapnel wounds.  The examiner concluded that there was no 
specific impairment of the Veteran's musculature, but that 
there was evidence of significant pain, impairment of gait, 
and mild impairment of activities of daily living due to mild 
multilevel DDD shown on x-ray. 

The April 2000 rating decision reflects that the RO awarded 
an increased evaluation from 10 percent to 20 percent, 
effective November 29, 1999.  The increased evaluation was 
granted on the basis that the Veteran's DDD of the 
lumbosacral spine was determined by the December 1999 VA 
examiner to represent post-traumatic changes related to his 
initial in-service shrapnel injuries.  His disability was 
evaluated as 20 percent disabling due to evidence which 
showed this disability was manifested by moderate limitation 
of motion pursuant to Diagnostic Code 5292.  

The Veteran filed for an increased evaluation of his back 
disability in September 2004.  The claims file reflects that 
his muscle and orthopedic disabilities were evaluated 
multiple times throughout this appeal.  Pertinent to the 
current determination, all of these examinations indicate 
that the Veteran has subjective complaints of chronic low 
back pain exacerbated by activity and prolonged sitting and 
standing.  He also complains of bilateral lower extremity 
weakness, pain, and numbness.  However, as discussed above, 
these complaints have not been associated with his service-
connected back disability, including his original 
muscle/shrapnel wound; thus, these complaints are not for 
consideration when rating his current disability.  See, e.g., 
VA Examination Report dated in March 2009.  

Immediately prior to this appeal, in May 2004, the Veteran 
was seen by his primary care physician for a strained back.  
See VA Primary Care Progress Note dated May 5, 2004.  The 
examiner indicated that the Veteran was only mildly 
distressed and that despite his complaints he walked briskly 
without any evidence of an impaired gait.  See id.  Shortly 
thereafter, in July 2004, the Veteran began to complain of 
worsening back problems, including decreased effectiveness of 
pain medication.  See VA Telephone Triage Note dated July 22, 
2004.  Objective examination in July 2004 and October 2004 
revealed a limping gait with evidence of tenderness on 
palpation of the lumbosacral spine.  Although the Veteran 
denied the use of assistive devices at the October 2004 VA 
examination, the examiner noted that he used walls and 
railings when he walked as a consequence of the pain.  
Approximately one year later, at his October 2005 VA 
examination, the Veteran reported that he used a cane to help 
him ambulate, though he testified in July 2008 that his use 
of a cane was not physician-recommended and that it was, in 
part, for the weakness in his legs.  In November 2008, the 
Veteran indicated that in addition to the use of a cane he 
also wore a lumbar corset for additional postural support.  
See VA Examination Report dated in November 2008.  

Notably, despite evidence of rather severe limited motion (as 
discussed previously), stiffness, and muscle spasm, at no 
time during this appeal has any examiner described evidence 
of loss of deep fascia or muscle substance.  Similarly, 
examination reports dated in October 2004, October 2005, and 
December 2007 note an absence of evidence of any loss of 
strength in MG XX, tissue loss, or intermuscular scarring.  
Conversely, the March 2009 VA examination report reflects 
that the Veteran was found to have intermuscular scarring at 
the lateral aspect of the right L5 muscle with some tissue 
loss; his strength in MG XX was also noted to be 2 out of 5.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence, Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), and it may favor one 
medical opinion over another so long as it provides a 
rationale.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
the present case, the Board observes that the October 2005 
and March 2009 VA examinations appear to be the most complete 
examinations provided during the pendency of this appeal.  In 
both instances, the examiners completed a review of the 
Veteran's claims file, including the service treatment 
records which discuss the initial muscle injury, in addition 
to providing a comprehensive examination of the Veteran's 
muscles, joints, nerves, and scars.  In contrast, the 
remaining VA examinations were provided without a claims file 
review or only examined one facet of his shrapnel residuals.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

Since there is nothing in the remaining evidence of record 
indicating that either examiner's findings regarding the 
presence (or absence) of intermuscular scarring and 
associated strength and tissue loss might be discredited, the 
Board will afford all reasonable doubt in favor of the 
Veteran and conclude that his injury to MG XX is 
characterized by such symptomatology.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Board has reviewed the evidence of record, as discussed 
above, and concludes that the Veteran's shrapnel wounds to MG 
XX most closely approximate the criteria for a moderately 
severe muscle disability throughout this appeal.  In this 
regard, the Veteran's in-service injury involved a 
penetrating wound which required debridement and delayed 
closure.  Moreover, not all of the shrapnel was able to be 
removed, and following his discharge from hospitalization he 
was not returned to his previous duty, but was placed on 
light duty.  As for objective findings, there is evidence of 
intermuscular scarring, decreased muscle strength, tenderness 
on palpation, and decreased motion due, in part, to 
fatigability from repetition.  There is also competent lay 
evidence of consistent complaints of cardinal signs and 
symptoms throughout this appeal, including weakness, lowered 
threshold of fatigue, pain, and impairment of coordination.  
See, e.g., VA Examination Report dated in December 2007 
(Veteran's current symptoms include pain, decreased 
coordination, increased fatigability, weakness, and 
uncertainty of movement).  

Finally, since the beginning of this appeal, the Veteran has 
complained that his back disability interferes with his 
ability to perform his job as a handyman/painter/carpenter.  
In October 2004 he reported that "his ability to work has 
decreased significantly secondary to chronic back pain."  
Similarly, he indicated at the December 2007 VA examination 
that he was no longer employed on a full-time basis and that 
he had lost two weeks of work in the past year due to back 
pain.  At his July 2008 Board hearing, he testified that he 
was still trying to work, but that he was having problems 
climbing ladders.  Less than six months later, at the 
November 2008 VA examination, the Veteran reported that he 
was no longer working due to his back pain.  Such evidence, 
the Board finds, demonstrates an inability to keep up with 
work requirements, criteria contemplated by a moderately 
severe muscle disability.  See 38 C.F.R. § 4.56(d)(3)(ii).  

Although the Board is of the opinion that the evidence 
demonstrates entitlement to a higher evaluation, it does not 
find that the Veteran's back disability is of such severity 
as to warrant an evaluation for a severe muscle disability.  
In this regard, there is no evidence that the Veteran's in-
service injury was a through and through or deep penetrating 
wound.  There is also no competent evidence that it resulted 
in an open comminuted fracture, shattered bone fracture, or 
sloughing of soft parts.  And while the Veteran was 
hospitalized during service for treatment of his wound, it 
was for less than two weeks; thus, the Board is of the 
opinion that his hospitalization cannot be characterized as 
"prolonged."  

As for the objective evidence of record, the Board 
acknowledges that there is a record of consistent complaint 
of cardinal signs and symptoms of muscle disability, as well 
as evidence of an inability to keep up with work 
requirements.  However, 38 C.F.R. § 4.56(d) is essentially a 
totality-of-circumstances test and no single factor is per se 
controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 
(2006); see also Robertson v. Brown, 5 Vet. App. 70 (1993).  
Despite the Veteran's subjective complaints, objective 
examination throughout this appeal has failed to reveal 
severe functional impairment.  For example, all VA 
examination reports of record indicate that the Veteran's 
back disability is not characterized by residual nerve, bone, 
or tendon damage.  Similarly, there is no loss of deep fascia 
or muscle substance.  Furthermore, while the March 2009 VA 
examiner noted the presence of intermuscular scarring with 
tissue loss, he also opined that there was no effect from 
such symptomatology on the Veteran's usual daily activities.  
See also, e.g., VA Examination Reports dated in October 2005 
and December 2007 (muscle function is normal in terms of 
comfort, endurance, and strength and is sufficient to perform 
activities of daily living).  

Finally, there is no indication that the Veteran's shrapnel 
wounds have resulted in ragged, depressed, and adherent scars 
indicating wide damage to muscle groups.  And despite 
evidence of a retained metallic fragment in the right L5 
transverse process, none of the medical evidence of record 
has indicated that this has led to severe impairment of 
function.  There is also no evidence of any atrophy of MG XX 
or any surrounding muscle groups which is attributable to his 
in-service shrapnel wound.  

The October 2005 VA examiner described the Veteran's muscle 
injury as mostly subjective complaints with no objective 
evidence of neuromuscular involvement.  As discussed above, 
the only objective evidence of muscle injury is the retained 
metallic fragment, intermuscular scarring, and some loss of 
strength and tissue, all of which have resulted in chronic 
pain, weakness, and decreased movement in the lumbar spine.  
Accordingly, the Board finds that the Veteran's shrapnel 
residuals of the lumbosacral area most nearly approximates 
the criteria for a moderately severe level of disability, and 
no higher, throughout this appeal.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Since the Veteran is already in 
receipt of a 40 percent evaluation as of November 20, 2008, 
this determination represents only a partial grant of his 
appeal.  

Consideration has been given to the potential application of 
other parts of the Rating Schedule, including the criteria 
pertaining to scarring.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Veteran's scarring has been 
described throughout this appeal as nontender and measuring 
no more than 17 square cm.  The March 2009 VA examiner, 
unlike the other examiners, indicated that his scarring was 
adherent to underlying tissue and that it affected the 
Veteran's lumbar movement.  However, even with consideration 
of these manifestations, a compensable evaluation is either 
not warranted under the applicable diagnostic criteria or is 
impermissible, as the manifestation (limitation of motion) 
has been contemplated in the evaluations already assigned.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008); 
see also 38 C.F.R. § 4.14.  As above noted, limitation of 
motion The evidence of record fails to demonstrate any 
additional muscle, tendon, bone, artery, or nerve damage to 
warrant consideration of alternate or additional rating 
codes.


Conclusions

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that 
it must consider such lay evidence in making its 
determination.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
In the present case, the Veteran's lay statements have 
already been discussed, particularly as to whether there has 
been consistent complaint of cardinal signs and symptoms of a 
muscle disability.  

However, as a lay person the Veteran is not competent to 
provide opinions requiring medical knowledge, such as whether 
his symptoms satisfy diagnostic criteria, especially when 
such criteria pertain to specific findings such as degree of 
limitation of motion, whether there is evidence of 
symptomatology such as deep tissue loss which might satisfy 
higher evaluation criteria, or whether his bilateral lower 
extremity symptoms and/or erectile dysfunction are related to 
his service-connected disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, while the 
Board has considered the Veteran's lay statements, including 
his July 2008 testimony, such assertions alone are not 
competent medical evidence that provides a basis for the 
assignment of a higher evaluations for his service-connected 
back disability, including separate ratings for additional 
disability.

In sum, the Board finds that the Veteran's back disability is 
entitled to no more than a 20 percent evaluation prior to 
November 20, 2008, and no more than 40 percent evaluation 
thereafter when evaluated pursuant to the diagnostic criteria 
applicable to orthopedic disabilities.  When his back 
disability is rated pursuant to the criteria applicable to 
muscle disabilities, the competent medical and lay evidence 
demonstrates no more than a moderately severe disability 
picture, thereby entitling him to no more than a 40 percent 
evaluation for the entirety of the appeal.  Since separate 
evaluations may not be assigned for his muscle and orthopedic 
disabilities due to the rule against pyramiding, the Board 
will award the Veteran a 40 percent evaluation for the period 
of this appeal dated prior to November 20, 2008.  His appeal 
for an evaluation in excess of 40 percent at any time during 
this appeal is denied as a preponderance of the evidence is 
against the assignment of a higher evaluation under either 
set of diagnostic criteria throughout this appeal.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2009).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2009).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 
F.3d. 1366 (2009), the Court held that the determination of 
whether a veteran is entitled to an extra-schedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning 
with a threshold finding that the evidence before VA 
"presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  In other words, the Board must 
compare the level of severity and symptomatology of the 
Veteran's disability with the established criteria found in 
the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the rating schedule.  Id.  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The evidence of record reflects that the Veteran has reported 
difficulty with employment since he filed his claim for 
increase in 2004.  Throughout this appeal, he has described 
difficulties with climbing up and down ladders as part of his 
duties as a handyman/painter/carpenter.  At the July 2008 
Board hearing the Veteran testified that he was no longer 
able to climb ladders due to his legs.  He reported that he 
had stopped working as a result of chronic back pain at the 
November 2008 VA examination.  

The Board has considered the Veteran's assertions that his 
service-connected back disability impacts his employability.  
However, as evidenced by his own lay statements, a large 
component of his unemployability is related to his bilateral 
lower extremity pain, weakness, and numbness.  As discussed 
above, such symptomatology has not been associated with his 
service-connected back disability.  Furthermore, the Board 
observes that the criteria in the Rating Schedule used to 
evaluate his orthopedic and muscle disabilities focus on 
overall functional impairment due to limitation of motion 
with consideration of functional loss due to pain, fatigue, 
lack of endurance, and incoordination.  

Thus, while the Board acknowledges the problems created by 
the Veteran's back disability, it is satisfied that the 
Rating Schedule adequately addresses the functional 
impairment and symptomatology associated with this disability 
and any loss in earning capacity attributable to his back.  
Cf. Smallwood v. Brown, 10 Vet. App. 93, 97-8 (1997) (the 
Board was required to consider whether referral for an extra-
schedular rating was warranted where a medical examiner 
stated that a foul-smelling odor related to the veteran's 
osteomyelitis precluded employment in a confined space with 
other workers).  Referral for extra-schedular consideration 
is therefore not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 
22 Vet. App. at 116.  



	(CONTINUED ON NEXT PAGE)


ORDER

A 40 percent rating is granted for DDD of the lumbar spine, 
residual shrapnel wound to lumbosacral area, for the period 
of the appeal dated prior to November 20, 2008.

Entitlement to a rating in excess of 40 percent for DDD of 
the lumbar spine, residual shrapnel wound to lumbosacral 
area, is denied for the entirety of the appeal.  



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


